EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlo Spagnolo on August 22, 2022.
The application has been amended as follows: 
1. (Currently amended) [[A]] An analysis apparatus comprising: 
a sample analysis system comprising a sampling tool designed to collect samples of liquid to be analyzed and reagents; 
at least two bins, each bin receiving a double bag, said double bag comprising: 
a first compartment containing a composition to be distributed and a second compartment for receiving a used fluid, a first bag connector communicating with the first compartment and serving to empty the first compartment, and a second bag connector communicating with the second compartment and serving to fill the second compartment, 
wherein the double bag comprises a handle formed in the continuation of the compartments, 
wherein the compartments are formed by the joining together of flexible films and the handle is a cutout in an end band formed by flat superpositioning of said films,
wherein the first compartment is formed between a first flexible film on a side of the first bag connector and a second flexible film on an opposite side of the first bag connector and the second compartment is formed between a third flexible film on a side of the second bag connector and a fourth flexible film on an opposite side of the second bag connector, the second and fourth flexible films facing each other and forming a double flexible wall separating the first and second compartments, 
wherein the weight of the used fluid accumulating in the second compartment places pressure on the composition contained in the first compartment; 
a fluid circuit with a first bag selection valve connected at an inlet to the first bag connectors of at least two double bags, and a second bag selection valve connected to the second bag connectors of the at least two double bags; and 
a control system for controlling the functioning of the first and second bag selection valves to switch automatically, when the first compartment of the double bag from which removal is carried out is empty among the at least two double bags, to the double bag whose first compartment is full among the at least two double bags, 
wherein each bin is movable between a raised position for introduction or removal of the double bag and a horizontal position for use by the apparatus, wherein the displacement of the bin is guided by rails, the movement of the bin between its raised position and its position of use including a rotational component and a component of translation, each rail having a first portion, which is vertical, and an inwardly curved second portion, which is vertical in a lower part and curving inward to approach the first portion, the rotational movement of the bin being ensured by the inwardly curved second portion of the rail. 
2. (Currently amended) The [[bag]] analysis apparatus according to claim 1, the first bag connector being oriented downward when the double bag rests horizontally flat with the second compartment above the first. 
3. (Currently amended) The [[bag]] analysis apparatus according to claim 1, the second bag connector being oriented upward when the double bag rests horizontally flat with the second compartment above the first.
4-6. (Cancelled) 
7. (Currently amended) The [[bag]] analysis apparatus according to claim 1, the first bag connector and the second bag connector being arranged differently on the respective faces of the double bag. 
8. (Currently amended) The [[bag]] analysis apparatus according to claim 1, wherein the composition to be distributed is a detergent. 
9. (Currently amended) [[bag]] analysis apparatus according to claim 1, wherein the second compartment contains a compound for causing the composition to thicken when the composition is brought into contact therewith. 
10-11. (Cancelled) 
12. (Currently amended) The analysis apparatus according to claim [[11]]1, further comprising connectors arranged relative to the [[bin]] at least two bins, respectively, wherein displacement of [[the]] each bin from its raised position to its position of use causes the first bag connector to cooperate with the connector arranged relative to [[the]] said bin. 
13. (Cancelled) 
14. (Currently amended) The analysis apparatus according to claim [[10]]1, further comprising a lever carrying a second apparatus connector, the lever being movable between a standby position and an active position in which the second apparatus connector cooperates with the second bag connector. 
15. (Currently amended) The analysis apparatus according to claim [[10]]1, wherein the double bag is received by a drawer. 
16-18. (Cancelled) 
19. (Currently amended) A used double bag obtained after use of the [[bag]] analysis apparatus according to claim 1, wherein the first compartment having contained the composition to be distributed is empty, and the second compartment contains this composition after use by an apparatus. 
20. (Currently amended) A method for producing a double bag as defined in the analysis apparatus according to claim 1, said method comprising the steps of producing two envelopes in a continuation of each other, which are connected by a portion that defines a fold line, folding one of the envelopes over onto the other and thereby assembling them. 
21. (Cancelled) 
22. (Currently amended) The analysis apparatus according to claim [[21]]1, wherein the fluid circuit comprises a buffer reservoir supplied via an outlet of the first valve, a level gauge and a pump for carrying out the removal from the first compartment selected, the functioning of the pump being governed by a signal delivered by the level gauge, the delivered signal enabling consumption, by the analysis apparatus, of the content of the buffer reservoir causes the buffer reservoir to fill with composition removed by the pump from the first compartment of the bag selected by the first valve, the control circuit being arranged to detect a filling error of the buffer reservoir and to trigger the switching of the valve to the other bag in this case. 
23. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests the invention as currently set forth in claim 1, including newly discovered reference 8,387,817 to Zelechonok. In particular, the known prior art does not teach or suggest a fluid circuit with a first bag selection valve connected at an inlet to the first bag connectors of at least two double bags, and a second bag selection valve connected to the second bag connectors of the at least two double bags; and a control system for controlling the functioning of the first and second bag selection valves to switch automatically, when the first compartment of the double bag from which removal is carried out is empty among the at least two double bags, to the double bag whose first compartment is full among the at least two double bags, wherein each bin is movable between a raised position for introduction or removal of the double bag and a horizontal position for use by the apparatus, wherein the displacement of the bin is guided by rails, the movement of the bin between its raised position and its position of use including a rotational component and a component of translation, each rail having a first portion, which is vertical, and an inwardly curved second portion, which is vertical in a lower part and curving inward to approach the first portion, the rotational movement of the bin being ensured by the inwardly curved second portion of the rail.  Note that the examiner has given full patentable weight to the functional/process language in all of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798